                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   KYLE A. EWING
                                                               Nevada Bar No. 14051
                                                           3   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           4   Las Vegas, NV 89135
                                                               Telephone: (702) 792-3773
                                                           5   Facsimile: (702) 792-9002
                                                               Email: ferrariom@gtlaw.com
                                                           6          ewingk@gtlaw.com
                                                           7   Counsel for Onyx & Rose, LLC
                                                           8                                 UNITED STATES DISTRICT COURT
                                                           9                                          DISTRICT OF NEVADA
                                                          10   ONYX & ROSE, LLC,                                      Case No. 2:20-cv-00008-KJD-DJA
                                                          11                             Plaintiff,
                                                                                                                      STIPULATION AND [PROPOSED]
                                                          12   v.                                                     ORDER TO EXTEND DEADLINE FOR
                                                                                                                      PLAINTIFF TO RESPOND TO
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   T1 Payments LLC,                                       DEFENDANT’S MOTION TO DISMISS
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14                             Defendant.                   (First Request)
                                                          15

                                                          16          Plaintiff Onyx & Rose, LLC (“Onyx & Rose”), and Defendant T1 Payments LLC (T1

                                                          17   Payments”)(collectively, the “Parties”), stipulate and agree as follows, under LR IA 6-1, LR IA

                                                          18   6-2, and LR 7-1:

                                                          19          1.      On January 7, 2020, T1 Payments filed a Motion to Dismiss Count II of Plaintiff

                                                          20   Onyx & Rose’s Complaint, Or, in the Alternative, for Summary Judgment (the “Motion”).

                                                          21          2.      The Court Clerk has calendared the deadline for Onyx & Rose to respond to T1

                                                          22   Payments’ Motion as January 21, 2020.

                                                          23          3.          The Parties agree to extend the deadline for Onyx & Rose to respond to the Motion

                                                          24   by fourteen (14) days to February 4, 2020.

                                                          25          4.      Counsel for Onyx & Rose has requested additional time to analyze T1 Payments’

                                                          26   Motion and prepare a response, in light of the fact that this case was recently transferred to this

                                                          27   Court from the United States District Court for the Western District of Kentucky, see ECF Nos.

                                                          28   ///
                                                                                                                  1
                                                               ADMIN 36406902v1
                                                           1   12–14, and the undersigned counsel for Onyx & Rose were only retained on January 15, 2020,
                                                           2   after Onyx & Rose’s diligent effort to retain competent Nevada counsel.
                                                           3            5.    Counsel for Onyx & Rose has requested the extension to provide ample time to
                                                           4   prepare a response to T1 Payments’ Motion that best promotes the just, speedy, and inexpensive
                                                           5   determination of this action, and counsel for T1 Payments has agreed to the extension.
                                                           6            6.    This is the first stipulation for an extension of time for Onyx & Rose to respond to
                                                           7   T1 Payments’ Motion, and the Stipulation is not made for purposes of delay.
                                                           8   Dated:    January 16, 2020                      Dated: January 16, 2020
                                                           9
                                                               GREENBERG TRAURIG, LLP                          LARSON ZIRZOW KAPLAN & COTTNER
                                                          10

                                                          11
                                                                    /s/ Kyle A. Ewing                   _           /s/ Kory L. Kaplan
                                                          12   MARK E. FERRARIO                                 KORY L. KAPLAN
                                                               Nevada Bar No. 1625                              Nevada Bar No. 13164
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                                                               KYLE A. EWING                                    850 E. Bonneville Ave.
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14   Nevada Bar No. 14051                             Las Vegas, NV 89101
                                                               10845 Griffith Peak Drive, Suite 600
                                                          15   Las Vegas, NV 89135                              Counsel for T1 Payments LLC
                                                          16   Counsel for Onyx & Rose, LLC
                                                          17

                                                          18

                                                          19                                          IT IS SO ORDERED.
                                                          20
                                                                                                      ________________________________________________
                                                          21                                          UNITED STATES DISTRICT JUDGE
                                                          22                                          DATED: ____________________
                                                                                                              1/24/2020
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                               2
                                                               ADMIN 36406902v1
